Title: To George Washington from Abraham Kirkpatrick, 28 July 1794
From: Kirkpatrick, Abraham
To: Washington, George


               
                  Sir
                  Pittsburgh 28 July 1794
               
               Last post I wrote the Secr. of Treasury respecting the Attack on the house of Genl Nevell Supr of the Revenue Law, this morning we have heard the post was rob’d.  as I seemed to have acted a principal Charracter in the Transactions of that day some gentleman thought it would be proper for me to State such facts as came more perticularly under my View & are as follows Viz.
               Happening at the house of Genl Nevell the 17th Int. a Body of Armed men (perhaps 6 or 700) came in View, drew themselves up in a field before the house with Drums &c. in all the Military pomp & parade. it was thought advisable for Genl Nevell to go off before the[y] had surrounded the house (their Intensions was well known to us having Attack’d the house the morning before) in about half an hour they sent a written Sommons to the house (as a flag) demanding Genl Nevell to come forward resign his appointment & declare he would never after accept of any appointment under the Excise Law—I answered them that Genl Nevell was not at home. that he had left the house on their first appearance & that they should have Liberty to search the house for him. soon after the flag came again. Said they must have his Office. I told them they might search the house for him and see all and every paper & take such as respected his Office they came again & demanded that I should make my 10 men come out and Ground their Arms. I told them their object must be to destroy the property if they were not satisfied with Searching the house for him & his papers. however after a number of Messages backward & forward nothing would satisfy them
                  
                  but unconditional submission this I absolutely refused, I should have been Justifiable by the Law Military, to have fired on them previous to this. for at the time the flags was going to & from them the marched down by files & Surrounded the house, at from 60 to 80 yards distance, & during this time they set fire to a Negro house. and the Barn. soon after they began to fire on the house. as soon as I could get they Ladies away I returned the fire which was kept up for near an hour, when we came out, & delivd the house to them—they having previously set fire to all the Buildings (about 12 in Number) some of which was so near (the Kitchen) that we saw it must Inevitably communicate. inde’d we were taught to believe the house was on fire several times. they advancd under cover of these houses. set fire to them. & under cover of the Kitchen threw fire on the Dwelinghouse—they then set fire to the Dwellinghouse, first going in & with the Buts of their guns Braking & distroying all the firniture, they took me prisoner about 2 Miles. then discharged me on my promising should any of their wounded fall into my hands, they should be treated wt. the necessary humanity. I had no great reason to complain of their behavour to me while a prisoner some Indeed dam’d me & said I ought to be put to death for Attempting with 10 men to defend the house agt their numbers. some sd I should be put to death for their Commanding Officer who fell.  but the more moderate among them protected me. however I now find I am Violently Threatned. I dare not leave the Town & have reason to fear Assassinations here. a convention or Genl Meeting is calld the 14. Augt after which time I suppose no man can stay in this country that dose not Join them.  nor can he <mutilated> it all the is Guarded. I am wi<th> due respect yr Ob. Humble Sevant
               
                  A. Kirkpatrick
               
            